EXHIBIT 10.1

EMPLOYMENT AGREEMENT


                    This EMPLOYMENT AGREEMENT ("Agreement") dated as of
December 12, 2005, between RANDALL L. PEAT ("Employee"), and MANATRON, INC., a
Michigan corporation, maintaining its principal executive offices at 510 East
Milham Avenue, Portage, Michigan 49002 ("Employer").

                    Accordingly, the parties agree as follows:

          1.          Employment. Employer hereby employs Employee, and Employee
hereby accepts this employment, on the terms and subject to the conditions set
forth herein.

          2.          Position. Employee agrees to serve Employer in the
position of Chairman and to serve Employer and its subsidiaries in such other
executive or operational positions commensurate with Employee's experience and
expertise as may be determined by Employer. Employee shall devote his full
business time, energies, best efforts, skill and attention to the duties arising
out of or incident to his position and responsibilities pursuant to this
Agreement, during the term of employment, and shall not engage in other
employment or business opportunity, unless the employment or business
opportunity is disclosed to and approved by the Compensation Committee of the
Board of Directors in advance of the employment or business opportunity.

          3.          Duration. Employment under this Agreement shall commence
on the date set forth above and shall continue until terminated as provided in
this Agreement.

          4.          Compensation. In consideration for his services, Employee
shall receive the following compensation:

          (a)          Salary. While this Agreement is in effect, Employer (or,
if applicable, an affiliate of Employer) shall pay Employee a salary and bonuses
in an amount determined by the Board of Directors of Employer (the "Base
Salary"); provided, however, that (i) the amount of Employee's bonuses for any
given year shall not exceed sixty percent (60%) of the Employee's Base Salary
during the immediately preceding one-year period, and (ii) in the event of a
significant decline in the business and profitability of Employer for a
sustained period of time, such compensation need not be maintained at
then-current levels if, after reasonable notice to Employee, at least two thirds
(2/3) of the entire Board of Directors reasonably determine that it would not be
in the best interests of Employer to continue such compensation at then-current
levels. The Base Salary shall be reviewed annually and adjusted as the Board of
Directors of Employer in its discretion deems appropriate and which shall be
commensurate with Employee's position.

          (b)          Vacation. Employee shall receive paid vacation in
accordance with Employer's vacation and hiring policies as in effect from time
to time.


--------------------------------------------------------------------------------




          (c)          Automobile Expenses. If Employee is provided with an
automobile or a car allowance for business purposes, it shall be provided in
accordance with Employer's standard automobile use policies and practices.

          (d)          Bonus. Employee will be eligible to participate in the
Employer's executive incentive bonus plan as in effect from time to time.
Employee acknowledges that the terms of the bonus plan are subject to revision
at Employer's discretion. If Employee is terminated for any reason described in
Section 5, Employee shall be entitled to receive his pro rata share of an Award
(as defined in the plan in effect on the date of termination) for the portion of
the fiscal year in which Employee participated in the plan.

          (e)          Benefits. Employee shall receive standard benefits
offered to all employees as determined from time to time by the Board of
Directors of Employer.

          (f)          Reimbursement of Expenses. Employer shall reimburse
Employee for all reasonable proper travel and out-of-pocket expenses incurred by
him in connection with the performance of his duties under this Agreement in
accordance with Employer's policies for reimbursement.

          5.          Termination of Employment. This Agreement and Employee's
employment pursuant to this Agreement may be terminated prior to the expiration
of the stated term of this Agreement as follows:

          (a)          Termination by Employee. Employee is free to resign from
employment at any time with or without cause, by providing thirty (30) days'
prior written notification to Employer. For purposes of this Agreement, "With
Cause" shall mean:

          (i)          Without Employee's express written consent, the
assignment to Employee of any duties inconsistent with Employee's present
position or positions, duties, responsibilities and status with Employer or a
subsidiary, except in connection with Employee's termination as provided below
in Sections 5(c), (d) or (e) or by Employee other than "With Cause";

          (ii)          A reduction in Employee's Base Salary as in effect on
the date of this Agreement or as the same may be increased from time to time, by
more than fifteen percent (15%); or

          (iii)          Without Employee's express written consent, a
relocation of Employee to a location outside of Employee's current employment
location, except for required travel on business of Employer to an extent
substantially consistent with Employee's present business travel obligations.

          (b)          Termination by Employer. Employer may terminate
Employee's employment at any time, with or without cause and with or without
prior review, notice or warning by providing thirty (30) days' prior written
notification to Employee.


2

--------------------------------------------------------------------------------




          (c)          Death. Employee's employment under this Agreement shall
terminate in the event of Employee's death. Obligations of Employer hereunder
shall terminate as of the date of Employee's termination for death.

          (d)          Disability. Employer may terminate this Agreement for
"Disability" if, as a result of Employee's incapacity due to physical or mental
illness, he shall have been absent from his duties with Employer on a full-time
basis for six (6) consecutive months, and if he shall not have returned to the
full time performance of his duties within thirty (30) days after written notice
after such six (6) month period.

          (e)          For Cause. Employee's employment under this Agreement may
be terminated by Employer for "Cause" at any time. For purposes of this
Agreement, termination shall be considered to be for "Cause" if based upon (i)
Employee's conviction of a crime involving moral turpitude or embezzlement; (ii)
Employee's willful activities in competition with Employer or in aid of its
competitors; (iii) the willful and continued failure to substantially perform
Employee's duties with Employer under this Agreement (other than any other such
failure resulting from Disability), after a written demand for substantial
performance is delivered to Employee that specifically identifies the manner in
which Employer believes Employee has willfully failed to substantially perform
his duties, and after Employee has failed to resume substantial performance of
his duties on a continuous basis within fourteen (14) calendar days of receiving
such demand; or (iv) Employee willfully engaging in conduct which is
demonstrably and materially injurious to Employer, monetarily or otherwise. For
purposes of (ii), (iii) and (iv) above, no act, or failure to act, on Employee's
part shall be deemed "willful" unless done, or omitted to be done, by the
Employee not in good faith and without reasonable belief that the action or
omission was in the best interest of Employer.

          6.          Severance Pay. If Employer terminates Employee under
Section 5(b) (Termination by Employer), or if Employee terminates employment
under Section 5(a) (Termination by Employee), Employer or its successor in
interest shall continue payment of Employee's salary and benefits (to the extent
permitted under the terms of Employer's benefit plans and subject to Employee's
continuing payment of the normal employee contribution) for a period of two
years ("Severance Pay"). Employee agrees that Employee's right to receive
Severance Pay is conditioned on the prior execution by Employee of a binding
general release (in such form as Employer may determine) of any and all claims
against Employer and all co-owned entities, and their officers, directors,
employees, agents and owners.

          7.          Non-Competition Covenants of Employee. While employed by
Employer and during the period after termination during which Employee receives
any Severance Pay, Employee shall not:

          (a)          Engage, and shall have no investment, involvement or
other connection whatsoever, direct or indirect, with any corporation,
partnership, proprietorship, individual or other business entity that is
engaged, in whole or in part, in any line of business that is the same as,
similar to or directly or indirectly in competition with the business of
Employer, or its successors and assigns, as it is now, or as it may during



3

--------------------------------------------------------------------------------


Employee's employment be, conducted in North America ("Competing Entity"); this
provision shall not, however, restrict the right of Employee to own less than
one percent (1%) of the issued and outstanding shares of capital stock in any
company listed on a national or regional stock exchange, or whose stock is
quoted on a NASDAQ market, regardless of the nature of the business.

          (b)          Be or become a shareholder, partner or other investor, or
an officer, employee, consultant, adviser or director or an agent (whether
independent or otherwise) for any Competing Entity; this provision shall not,
however, restrict the right of Employee to own less than one percent (1%) of the
issued and outstanding shares of capital stock in any company listed on a
national or regional stock exchange, or whose stock is quoted on a NASDAQ
market, regardless of the nature of the business.

          (c)          Solicit either for himself or on behalf of any Competing
Entity, any "active customer of Employer" where an "active customer of Employer"
is a person or entity who or which is or has been a customer of Employer during
the term of Employee's employment or during the two (2) years preceding
Employee's termination of employment.

          (d)          Employee acknowledges that Employer has been conducting
its business in North America, and that the restrictive covenants assumed by
Employee pursuant to this Agreement are essential to the business of Employer
and its goodwill. To the extent any part of this covenant may be held
unenforceable as set forth herein, the restrictions set forth herein shall be
severable so as to confine their application to the geographical and time
restrictions as a court deems to be reasonable.

          (e)          The provisions set forth in this Section 7 shall be in
effect while Employee is employed by Employer and for the period of time during
which Employee receives Severance Pay. In the event Employee breaches any of the
terms, conditions or provisions under this Section 7, the remedy available to
Employer shall be the right of Employer to receive actual damages along with the
forfeiture of Severance Pay (paid or unpaid) if such breach occurs prior to any
employment termination. If such breach occurs subsequent to any employment
termination, the sole remedy of Employer for the breach shall be the forfeiture
of the right of Employee to receive any unpaid Severance Pay.

          8.          Covenant Not to Solicit Employees. During the period after
termination during which Employee receives any Severance Pay, Employee shall
not, directly or indirectly, induce or attempt to influence any employee of
Employer to terminate employment, except in his capacity as an officer of
Employer in the ordinary course of business or as approved by the Board of
Directors of Employer. The sole remedy of Employer for breach of the covenant
set forth in this Section 8 shall be the forfeiture of the right of Employee to
receive any unpaid Severance Pay.

          9.          Covenant Not to Disclose Confidential Information.
Employee agrees that all information regarding manufacturing technique, process,
formula, development or experimental

4

--------------------------------------------------------------------------------


work, work in process, business, trade secret or any other secret or
confidential matter relating to the products, sales or business at Employer,
including, but not limited to, customer lists, sales records, financial
statements, payroll records, ledgers, corporate records, account numbers,
contact lists and other information of any nature whatsoever pertaining to the
business of Employer are of a proprietary and confidential nature and that none
of such information shall be disclosed, published or made use of for any purpose
by Employee without the prior written consent of Employer.

          10.          Covenant Not to Use Trade Name. Employee agrees that he
shall not, directly or indirectly, be or become an investor, partner,
shareholder, officer, employee, director, consultant, adviser or agent of, or
have any other affiliation with or economic interest in, any corporation,
partnership, proprietorship or other business entity that has "ProVal,"
"Manatron," "ATEK," "Specialized Data Systems" or "Sabre" as any part of its
name or trade name except for Employer or any companies or businesses affiliated
with Employer; this provision shall not, however, restrict the right of Employee
to own less than one percent of the issued and outstanding shares of capital
stock in any company listed on a national or regional stock exchange, or whose
stock is quoted on a NASDAQ market, regardless of the nature of the business.

          11.          Specific Performance Available. The provisions set forth
in Sections 9 and 10 shall be in effect while Employee is employed by Employer
and also following termination of employment. Employee recognizes and
acknowledges that in the event of any default in, or breach of any of, the
terms, conditions and provisions of Sections 9 or 10, Employer's remedies at law
shall be inadequate. Accordingly, Employee agrees that in such event, Employer
shall be entitled to the remedies of specific performance and injunctive relief
in addition to actual damages and any and all other remedies and rights at law
or in equity, and such rights and remedies shall be cumulative.

          12.          Entire Agreement. This Agreement constitutes the entire
agreement among the parties as to Employee's employment. For purposes of
clarification, this Employment Agreement replaces and supersedes the Employment
Agreement dated July 17, 1986, as amended, between Employee and Employer. All
prior discussions, compensation understandings, negotiations and agreements
notwithstanding, this Agreement constitutes the parties' sole source of rights
and duties with respect to Employee's employment. This Agreement may not be
changed orally, but only by agreement in writing expressly identifying itself as
an amendment to this Agreement and signed by Employee and Employer.

          13.          Agreement Binding on Successors. This Agreement shall be
binding upon Employer and its successors and assigns. The rights and duties of
Employee are personal to him and shall not be subject to transfer, delegation or
assignment.

          14.          Amendment and Waiver. This Agreement has been authorized
by Employer's Board of Directors. No employee or officer of Employer has
authority to offer employment other than employment terminable at will, or to
limit Employer's ability to terminate employment at will in any way; employment
on any other terms may only be authorized by a written resolution of the Board
of Directors. No waiver by either party at any time of any breach

5

--------------------------------------------------------------------------------


by the other party or compliance with any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or condition at the time or any time prior or
subsequent time.

          15.          Severability. Any provision or term of this Agreement
that shall be found to be contrary to law or otherwise unenforceable, in whole
or in part, shall not affect the remaining terms of this Agreement, which shall
be continued as if the unenforceable provision were absent from this Agreement.
It is the desire and intent of the parties to this Agreement that the provisions
of this Agreement be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.

          16.          Governing Law. This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of Michigan.

          17.          Arbitration. Any dispute or controversy under this
Agreement shall be settled exclusively by arbitration in Kalamazoo, Michigan, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitration award in any court having
jurisdiction. Employer will reimburse Employee for all reasonable attorneys'
fees incurred by Employee as a result of any arbitration with regard to any
issue under this Agreement (or any judicial proceeding to compel or to enforce
such arbitration): (a) which is initiated by Employee if Employer is found in
such proceeding to have violated this Agreement substantially as alleged by
Employee; or (b) which is initialed by Employer, unless Employee is found in
such proceeding to have violated this Agreement substantially as alleged by
Employer.

          18.          Notice. All notices, request, demands, consents, waivers,
instructions, approvals and the communications hereunder shall be in writing and
shall be deemed to have been given if personally delivered to or mailed as
follows:

 

If to Employer:

Manatron, Inc.
510 East Milham Avenue
Portage, Michigan 49002
Attention:  President

If to Employee:

Randall L. Peat
47802 - 45th Street
Paw Paw, Michigan 49079

                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first written above.


MANATRON, INC.

 

 

 

 

 

 

 

 

By

/s/ Paul R. Sylvester

--------------------------------------------------------------------------------

 

/s/ Randall L. Peat

--------------------------------------------------------------------------------

 

Paul R. Sylvester

 

Randall L. Peat

 

Its President

 

"Employee"



6

--------------------------------------------------------------------------------